Martin, J.,

delivered the opinion of the court.
The defendants, the plaintiffs’ lessees, are appellants from a judgment, decreeing the dissolution of a lease for the nonpayment of the rent. Louisiana Code, article 2682. Chase vs. Turner, 10 Louisiana Reports, 17.
The appellants do not deny the plaintiffs’ right to dissolve the lease for the non-payment of the rent, neilher do they contend that it was paid ; but they urge, that the of payment was not made on the day on which the rent became due, but on the next day thereafter.
So, it is not neeessai-y that renTshouid 'be made by or m the name or all the members of firm to -whom the lease is given. It may be made by either bers°fthemem
They farther urge, that the receipt offered them for the vent and the notice to quit, were signed by W. F. & E. D. Hyde, while the lease was made with W. F. & E. D. Hyde & Co.
It &oes not appear to us, that the parish judge erred, Neither the lease nor the law required the lessors to demand the rent on the very day it became due. if the lessees thought the receipt offered to them was insufficient, they ° . 1 . . . might have required an amendment of it, on payment or the rent. They admit that the rent was demanded ; and there js n0 necessity for all the members of the firm attending to • J . ° make the demand. It maybe made by either of them, when, as ln the present case, the firm is a commercial one.
• It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.